United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 18, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 05-20100
                         Summary Calendar


TERRY WAYNE COCHRAN,

                                    Plaintiff-Appellant,

versus

SHEQURITO BALDWIN, Correctional Officer-Texas Department
of Criminal Justice; JOHN DOE, Lieutenant/Supervisor-
Texas Department of Criminal Justice; PAMELA BAGGETT,
Warden-Texas Department of Criminal Justice; DOUG DRETKE,
Director- Texas Department of Criminal Justice,

                                    Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. 4:05-CV-64
                      --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Terry Wayne Cochran, Texas prisoner # 1176296, appeals the

district court’s dismissal of his 42 U.S.C. § 1983 complaint for

failure to state a claim pursuant to 28 U.S.C.

§ 1915(e)(2)(B)(ii).   Cochran has filed a motion to attach and to

supplement his appeal, which is denied.

     Cochran argues that the district court’s dismissal with

prejudice was an abuse of discretion.   He contends that he should

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-20100
                                 -2-

have been given an opportunity to amend his complaint.    He argues

that the district court erred in dismissing his complaint for

failure to state a claim because the order of dismissal is

inconsistent with the facts as stated in his complaint.      He

contends that the defendants violated the guidelines and policies

established by the Texas Department of Criminal Justice for the

handling of prisoner property.    He argues that the defendants’

actions impeded the litigation of his criminal appeal because he

did not have access to his legal materials, and consequently his

petition for discretionary review was not as strong as it should

have been.    He argues that his right of access to the courts was

violated.

     To the extent that Cochran alleged a confiscation of

property claim separate from his denial-of-access-to-courts

claim, he is prevented by the Parratt/Hudson doctrine from

pursuing such a claim in federal court.    Parratt v. Taylor, 451
U.S. 527, 541-44 (1981) (overruled in part on other grounds by

Daniels v. Williams, 474 U.S. 327 (1986)), and Hudson v. Palmer,

468 U.S. 517, 533 (1984).    Because Texas has adequate

postdeprivation remedies for the confiscation of prisoner

property, Cochran cannot raise this claim in this § 1983 action.

Murphy v. Collins, 26 F.3d 541, 543-44 (5th Cir. 1994); Aguilar

v. Chastain, 923 S.W.2d 740, 743-44 (Tex. App. - Tyler 1996, writ

denied).    Further, the defendants’ failure to follow the

guidelines regarding prisoner property does not constitute a
                            No. 05-20100
                                 -3-

violation of due process.   Murphy, 26 F.3d at 543-44; Myers v.

Klevenhagen, 97 F.3d 91, 94 (5th Cir. 1996).   The district court

did not err in dismissing Cochran’s complaint on this basis for

failure state a claim.   See Black v. Warren, 134 F.3d 732, 733-34

(5th Cir. 1998).

     To the extent Cochran’s allegations raised a claim for

denial of access to the courts, that claim is also subject to

dismissal for failure to state a claim.    The right of access does

not include the right to litigate all causes of action; rather it

requires that prisoners be provided with the tools necessary “to

attack their sentences, directly or collaterally, and in order to

challenge the conditions of their confinement.”    Lewis v. Casey,

518 U.S. 343, 355 (1996).   To prevail on a denial-of-access

claim, a plaintiff must show actual prejudice.    Id. at 350-51.

     The docket sheet in Cochran’s criminal proceedings shows

that Cochran filed his petition for discretionary review on May

26, 2004, and that the petition was denied on August 31.    The

date of the alleged loss of legal materials was June 2, 2004,

after Cochran filed his petition.   There is a factual discrepancy

in the record regarding whether Cochran filed a supplemental

petition after the date of the alleged loss of his legal

materials.   Although Cochran alleged in the district court that

he needed the legal materials to prepare his petition for

discretionary review, he made no factual allegations of actual

prejudice.   On appeal, he states that he had to turn in his
                           No. 05-20100
                                -4-

petition without the benefit of his legal research and that his

petition was not as strong as it should have been.    At the

pleading stage, general factual allegations of injury may suffice

to support the plaintiff’s burden of demonstrating actual injury.

Lewis, 518 U.S. at 358.   Cochran’s allegations of injury in his

appellate brief are not specific enough to demonstrate actual

injury warranting a remand for Cochran to amend his pleadings.

Thus, the district court did not err in dismissing the complaint

in this respect.

     Cochran’s appeal is without arguable merit and is frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).

Because the appeal is frivolous, it is dismissed.    See 5TH CIR.

R. 42.2.   The dismissal of this appeal as frivolous counts as a

strike for purposes of 28 U.S.C. § 1915(g), in addition to the

strike for the district court’s dismissal.    See Adepegba v.

Hammons, 103 F.3d 383, 387 (5th Cir. 1996) (“[D]ismissals as

frivolous in the district courts or the court of appeals count

[as strikes] for the purposes of [§ 1915(g)].”).    We caution

Cochran that once he accumulates three strikes, he may not

proceed IFP in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.   See 28 U.S.C.

§ 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; MOTION DENIED; SANCTION

WARNING ISSUED.